     Case 2:20-cv-00753-KJM-JDP Document 12 Filed 09/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.,                            Case No. 2:20-cv-00753-KJM-JDP
12                        Plaintiff,                     SCREENING ORDER
13             v.                                        FINDINGS AND RECOMMENDATIONS
                                                         THAT PLAINTIFF’S FIRST AMENDED
14    ALLSTATE INSURANCE COMPANY,                        COMPLAINT BE DISMISSED FOR
                                                         FAILURE TO STATE A CLAIM WITHOUT
15                        Defendant.                     LEAVE TO AMEND
16                                                       ECF No. 9
17                                                       OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
18

19            Plaintiff originally filed this action against Allstate Insurance Company, alleging that
20   defendant had failed to pay benefits in accordance with his insurance policy. That complaint did
21   not establish subject matter jurisdiction and failed to state a claim, but plaintiff was given leave to
22   amend. ECF No. 6. Plaintiff’s first amended complaint, ECF No. 9, is before the court for
23   screening under 28 U.S.C. § 1915(e)(2). Plaintiff’s first amended complaint also fails to state a
24   claim upon which relief can be granted, and I recommend that it be dismissed without leave to
25   amend.
26
27

28
                                                         1
     Case 2:20-cv-00753-KJM-JDP Document 12 Filed 09/15/21 Page 2 of 3


 1                                                 Discussion

 2           A complaint must contain a short and plain statement that plaintiff is entitled to relief.

 3   Fed. R. Civ. P. 8(a)(2). The complaint must provide enough facts to state a claim to relief that is

 4   plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not

 5   require detailed allegations, but legal conclusions will not suffice. Ashcroft v. Iqbal, 556 U.S.

 6   662, 678 (2009). If the allegations do not permit the court to infer more than the mere possibility

 7   of misconduct, the complaint states no claim. Id. at 679. A court shall dismiss the case at any

 8   time if the court determines that the action fails to state a claim on which relief may be granted.

 9   28 U.S.C. § 1915(e)(2)(ii).

10           The court construes a pro se litigant’s complaint liberally. Haines v. Kerner, 404 U.S.

11   519, 520 (1972). A court may dismiss a pro se litigant’s complaint only “if it appears beyond

12   doubt that the plaintiff can prove no set of facts in support of her claim which would entitle him

13   to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017) (quoting Nordstrom v.

14   Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

15           Plaintiff’s first amended complaint is significantly different from his original complaint.

16   As in the original complaint, page one of the first amended complaint identifies Allstate Insurance

17   Company in the caption, but plaintiff’s first amended complaint contains no allegations against

18   Allstate Insurance Company. ECF No. 9 at 1. On page four of the first amended complaint,

19   plaintiff identifies this court’s Office of the Clerk in another caption. Id. at 4. Plaintiff asserts

20   that the court has negligently handled his case. Id. at 5. However, clerks are clothed by absolute
21   quasi-judicial immunity when they perform tasks that are an integral part of the judicial process.

22   Duvall v. City of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001). Even construing plaintiff’s first

23   amended complaint liberally, it fails to state a claim. Plaintiff has already been given leave to

24   amend, and further leave to amend would be futile.

25           Accordingly, it is hereby recommended that:

26           1. Plaintiff’s complaint be dismissed for failure to state a claim, without leave to amend.
27           2. The Clerk of Court be directed to close this case.

28           3. All pending matters, ECF No. 10, be denied as moot.
                                                          2
     Case 2:20-cv-00753-KJM-JDP Document 12 Filed 09/15/21 Page 3 of 3


 1            I submit these findings and recommendations to the district judge under

 2   28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States

 3   District Court, Eastern District of California. Within 14 days of the service of the findings and

 4   recommendations, the parties may file written objections with the court and serve a copy on all

 5   parties. That document should be captioned “Objections to Magistrate Judge’s Findings and

 6   Recommendations.” The district judge will review the findings and recommendations under 28

 7   U.S.C. § 636(b)(1)(C).

 8
     IT IS SO ORDERED.
 9

10
     Dated:      September 14, 2021
11                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
